UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1069


FREDDY FAMBA,

                    Plaintiff - Appellant,

             v.

RITE AID OF MARYLAND, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:18-cv-03091-SAG)


Submitted: June 24, 2020                                          Decided: July 20, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy Famba, Appellant Pro Se. Ariana K. DeJan-Lenoir, Zachary Lee Erwin,
ANDERSON, COE & KING, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Freddy Famba appeals the district court’s order granting summary judgment to

Famba’s former employer, Rite Aid of Maryland, Inc. (“Rite Aid”), in his employment

discrimination action. Specifically, Famba asserted disability discrimination and failure-

to-accommodate claims pursuant to the Americans with Disabilities Act, 42 U.S.C.

§§ 12101 to 12213 (2018), and the Maryland Fair Employment Practices Act, Md. Code

Ann., State Gov’t §§ 20-601 to 20-611 (2014 & Supp. 2019), based on Rite Aid’s alleged

failure to accommodate Famba’s post-surgical lifting and postural limitations and later

terminating Famba’s employment as a warehouse stocker.

       Upon review of the summary judgment record, we discern no reversible error.

Accordingly, we affirm the grant of summary judgment for the reasons stated by the district

court. Famba v. Rite Aid of Md., Inc., No. 1:18-cv-03091-SAG (D. Md. Dec. 19, 2019).

We deny Famba’s request for the appointment of counsel on appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2